902 F.2d 43
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SKYTRUCK INTERNATIONAL AIRFREIGHT, INC., Appellant,v.MISSOURI PACIFIC AIRFREIGHT, INC. aka Mo-Pac Airfreight, Appellee.
No. 89-1368.
United States Court of Appeals, Federal Circuit.
Dec. 8, 1989.
ORDER

1
On November 22, 1989, the Patent and Trademark Office cancelled Registration No. 1,243,870, thus rendering this appeal moot.  Cancellation No. 15,670.


2
Accordingly, pursuant to the court's own motion:

IT IS ORDERED THAT:

3
The appeal is dismissed.